DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/22 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Santos eta l. (Machine learning algorithms for damage detection: Kernel-based approaches) in view of Pawar et al. (Damage Detection in Beams using Spatial Fourier Analysis and Neural Networks) further in view of Jin et al. (FLATTENED CONVOLUTIONAL NEURAL NETWORKS FOR FEEDFORWARD ACCELERATION).

With respect to claim 6, Santos teaches an apparatus (Fig. 2), comprising: at least one memory comprising computer program code; and at least one processor (as indirectly disclosed via the disclosed unsupervised machine learning algorithm, page 585, para. 4); wherein the at least one memory and the computer program code (for storing the machine learning algorithm) are configured, with the at least one processor (as indirectly taught), to cause the apparatus at least to: train a neural network applied a joint of a structure (Section 2, page 585); send instructions to a modal shaker (depicted in Fig. 2) to induce an input to the structure (seen in Fig. 2); receive, as a result of the induced input, a raw acceleration signal (similar to the signals depicted in Fig. 1 for sensor 1 and sensor 2) at the joint (as collected by the disclosed accelerometers depicted in Fig. 2).
Santos remains silent regarding the neural network being a one-dimensional convolutional neural network, computing, based on the trained neural network and the raw acceleration signal, an index value of the joint; and identify, according to the index value, a presence of a location of structural damage of the structure, wherein the index value represents a likelihood of damage at the joint.
Pawar et al. teaches a similar apparatus that includes computing using various inputs (Fig. 3, disclosed as an input layer), an index value of the joint (D, page 351, section Spatial Fourier Analysis of Damage Beam); and identify, according to the index value (Section Spatial Fourier Analysis of Damage Beam), a presence of a location of structural damage of the structure (section Development of Neural Network for Damage Detection), wherein the index value (D) represents a likelihood of damage at the joint (section Development of Neural Network for Damage Detection).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the apparatus of Santos to include the computation of an index value as taught by Pawar et al. because Pawar et al. teaches such training and computations result in the successful location and quantifying of small damage levels even if there is noise present with in the collected vibration signals, page 358.
Santos as modified by Pawar et al. remains silent regarding the neural network being a one-dimensional convolutional neural network.
Jin et al. teaches a similar neural network computation that uses a one-dimensional convolution neural network (seen in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the computational algorithm to include the one-dimensional convolution neural network as taught by Jin et al. because Jin et al. teaches such a modification accelerates processing while not requiring efforts in manual tuning or post processing once the model is trained (Abstract).
The method steps in claim 1 are performed during the operation of the rejected apparatus of claim 6.
With respect to claim 11, Santos as modified teaches a computer program, embodied on a non-transitory computer readable medium (as indirectly taught in Santos as modified), the computer program, when executed by a processor, causes the processor to execute the steps rejected in claim 1 during the operation of the rejected apparatus of claim 6.

With respect to claims 4, 9 and 14 Santos teaches the apparatus (Fig. 2) wherein the acceleration signal is measured by an accelerometer that is disposed at the location of the joint (as seen in Fig. 2 of Santos, where the sensors are positioned throughout the structure, including the joints).

With respect to claims 5, 10 and 15 Santos teaches the apparatus (Fig. 2) wherein the at least one memory and the computer program code (as indirectly taught in Santos) are further configured, with the at least one processor (as indirectly taught), to cause the apparatus at least to, in the training of the one-dimensional CNN (as taught by Jin et al. and the combination as a whole): conduct a plurality of experiments (i.e. experiments including variations in stiffness, mass-loading etc.) to generate a training data set for training the one-dimensional CNN (using the training structure depicted in Fig. 2 of Santos), wherein each of the plurality of experiments (i.e. various experiments at various condition) includes measuring acceleration signals at an undamaged joint (for establishing a base line used when training) as a result of an application of a random shaker excitation at the undamaged joint (as seen in Fig. 2), and wherein each of the plurality of experiments (i.e. the various experiments at various conditions) includes introducing damage at the undamaged joint to create a damaged joint (via a suspended column with a bumper, page 590 of Santos), and measuring acceleration signals (via the accelerometers) at the damaged joint as a result of the application of the random shaker excitation at the damaged joint (via the setup in Fig. 2).
Allowable Subject Matter
Claims 2, 3, 7, 8, 12, 13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853